Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20070243928 to Iddings in view of US Pub. 20130165208 to Nelson and US Pub. 20140171183 Cardno.


a display device (see Figs. 2, 3, and 8); 
a processor (see Fig. 3); and 
a memory device that stores a plurality of instructions that, when executed by the processor (see Fig. 3), cause the processor to: 
responsive to an occurrence of an incentive triggering event (Fig. 5, and ¶¶121-127 “trigger presentation of one or more promotional offers”; and ¶¶171-182 “promotional rewards”) based on a service independent of any play of any game (Fig. 1, and ¶47 “money may be transferred to a gaming machine through electronic funds transfer”; and ¶129 “wager account transfer(s) performed): 
determine an incentive (Fig. 5, and ¶¶171-182),
cause the display device to display the determined incentive (¶¶161-165 “promotional offer”; also see ¶127), and 
responsive to an occurrence of a game triggering event (Figs. 2 and 8, and ¶280 “receive one or more inputs or commands from a player”, i.e., such as place a bet/wager), for a play of a game: 
determine a game outcome (Figs. 2 and 8, and ¶¶281-285), 
cause the display device to display the determined game outcome, determine any award associated with the determined game outcome (Figs. 2 and 8, and ¶¶281-285), 
cause the display device to display any determined award associated with the determined game outcome (Figs. 2 and 8, and ¶¶281-285).
However, Iddings fails to explicitly disclose responsive to an occurrence of an incentive triggering event based on a wireless pairing with a mobile device associated with a mobile device application that facilitates access to a service independent of any play of any game (emphasis added).
Nelson teaches an incentive triggering event (¶13 “Incentives can be provided to users for letting the casino utilize network data bandwidth, cellular network bandwidth, associated with their mobile device.  For instance, users can earn cash, player tracking points and/or game play credits depending on the amount of data successfully transferred via their mobile device”), and a wireless pairing with a mobile device associated with a mobile device application that facilitates access to a service independent of any play of any game  (Fig. 3, and ¶45 “mobile device 34 can be configured as an electronic wallet and the information transfer can be used to initiate an electronic funds transfer that results in credits being deposited on the EGM”; also see ¶146 “mobile device interface” and “wireless communication protocol”, and ¶153“a mobile device implementing mobile wallet application”).  The gaming system of Iddings would have motivation to use the teachings of Nelson in order to reward casino gaming patrons for using wireless interfaces and mobile applications within the casino environment in hopes to encourage more players to use respective mobile wireless applications such as using patrons’ network data bandwidth to make money transfers from an outside financial account to a casino gaming machine for funds to place bets.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Iddings with the teachings of Nelson in order to reward casino gaming patrons for using wireless interfaces and mobile applications within the casino environment in hopes to encourage more players to use respective mobile wireless applications.

It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Iddings with the teachings of Cardno in order to further reward casino gaming patrons for using wireless interfaces and mobile applications within the casino environment in hopes to entice game players into patronizing a gaming establishment more often.

Claim 8. Iddings in view of Nelson teaches wherein the incentive is selected from the group consisting of: a modification of the determined game outcome for the play of the game, a modification of the determined award for the play of the game, a modification of a paytable employed in association with the play of the game, an award independent of the play of the game, access to a secondary game, and access to the service independent of the play of the game (see Iddings ¶¶129 and 171-182; also see ¶37; and see Nelson ¶67 “incentive can be a cash reimbursement or a game play credit”, ¶¶48 and 169* “comps” and “loyalty program”, and 

Claim 9. Iddings discloses wherein the incentive includes utilizing the mobile device as at least one of: an input device, an additional display device, and an output device (Iddings ¶39 “wireless gaming devices; mobile gaming devices; remote gaming devices”; also see ¶¶67-70 and 132).

Claim 10. Iddings in view of Nelson teaches wherein the incentive triggering event occurs based on a player satisfying a criteria (see Iddings Fig. 5, and ¶¶121-227) in addition to the wireless pairing with the mobile device (see Nelson ¶146 “mobile device interface” and “wireless communication protocol”, and ¶153“a mobile device implementing mobile wallet application”).

Claim 11. Iddings in view of Nelson teaches wherein the wireless pairing with the mobile device comprises an indirect wireless pairing with the mobile device (see Iddings ¶¶105 and 106, also see ¶67; and see Nelson ¶39).

Claim 12. Iddings in view of Nelson teaches wherein the service independent of any play of any game is selected from the group consisting of: enabling a player to access a gaming establishment loyalty account (see Iddings Fig. 1, elements 102-106 and 114, and ¶¶41-44), facilitating a transfer of funds from a cashless wagering account, and facilitating a transfer of funds to the cashless wagering account (see Iddings ¶47 “money may be transferred to a gaming machine through electronic funds transfer”; and see Nelson ¶45 “mobile device 34 can 

Claim 13. Iddings in view of Nelson teaches further comprising an acceptor, wherein when executed by the processor, the plurality of instructions cause the processor to: responsive to a physical item being received via the acceptor, modify a credit balance based on a monetary value associated with the received physical item, and responsive to a cashout input being received (see Iddings Fig. 2, and ¶¶47-55), cause an initiation of any payout associated with the credit balance to a cashless wagering account accessible via the mobile device application of the mobile device (see Nelson ¶146 “mobile device interface” and “wireless communication protocol”, and ¶153“a mobile device implementing mobile wallet application”).

Claim 14. Iddings discloses further comprising an acceptor, wherein when executed by the processor, the plurality of instructions cause the processor to: responsive to a first physical item being received via the acceptor, modify a credit balance based on a monetary value associated with the received first physical item, and responsive to a cashout input being received, cause an initiation of any payout of a second physical device having a monetary value associated with the credit balance (see Iddings Fig. 2, and ¶¶47-55).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAMON J PIERCE/Primary Examiner, Art Unit 3715